Citation Nr: 0115794	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected post 
traumatic stress disorder, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from October 1967 to 
November 1970.

This appeal arises from an October 1999 decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant an 
increased rating for service-connected post traumatic stress 
disorder from 10 to 30 percent disabling.
 

FINDING OF FACT

Current manifestations of the appellant's post traumatic 
stress disorder include occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect, impaired memory recall, disturbances of motivation 
and mood, and difficulty establishing and maintaining 
effective work and social relationships, with a global 
assessment of functioning score of 50.


CONCLUSION OF LAW

Manifestations of the appellant's service-connected post 
traumatic stress disorder, are no more than 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.130, Diagnostic Codes 9411, 9440 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, by virtue of 
the Statement of the Case and the Supplemental Statement of 
the Case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  VA 
examinations were also conducted in November 1998 and March 
2000, and copies of the reports associated with the file.  

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The appellant was granted entitlement to service connection 
for post traumatic stress disorder in an October 1988 rating 
decision, evaluated as 10 percent disabling.

The appellant had been incarcerated in a federal penitentiary 
since 1987.  He was therefore followed for his psychiatric 
treatment and medication monitoring in the Federal Medical 
Center.  His symptoms included irritability, anxiety, 
paranoid ideations, mood swings, depression, sleeplessness, 
and suicidal ideations.  A March 1993 psychological 
evaluation revealed that the appellant had an upcoming parole 
eligibility review in the next couple of months.  The 
examiner observed that the appellant arrived unescorted and 
dressed appropriately in institutional attire.  Personal 
hygiene was appropriate.  He was oriented to person, place, 
time and circumstance.  His thoughts were well organized and 
free of tangentiality, circumstantiality or loosening of 
associations.  No delusional material was elicited.  He 
denied thought insertion, thought broadcasting, thought 
control, grandiosity and overt paranoid delusions.  He had a 
rather suspicious and hypervigilant presentation.  
Affectively, he presented as an intense, overaroused and 
anxious man who appeared to be struggling with a variety of 
post traumatic stress disorder symptoms, including 
interpersonal difficulties, impulse control problems, and 
regulation of aggressive urges.  There also appeared to be 
significant underlying depression.  The appellant denied 
suicidal ideation or intent or homicidal ideation or intent.  
The examiner was impressed that he was sincerely struggling 
with maintaining behavioral control.  The appellant reported 
numerous nightmares, as well as frequent flashbacks.  There 
appeared to be a variety of symptoms of conditioned 
hyperarousal.  It was noted that he had generally been quite 
oppositional with authority figures.  He appeared quite 
fearful that the evaluator and others would reject his cries 
for help.  Behaviorally, he presented as motorically quite 
tense.  He constantly fidgeted.  There were numerous signs of 
hypervigilance and hyperarousal.  Startle responses appeared 
excessive.  He had a significant paranoia that was quite 
diffuse and not organized into delusional thinking.  
Attention, memory and concentration appeared grossly intact.  
Intellectually, he impressed the evaluator as functioning in 
the normal range.  Axis I diagnosis was of post traumatic 
stress disorder, and axis II diagnosis was of antisocial 
personality disorder.  Highest level of functioning in the 
past year was described as fair.

The appellant was released from prison in March 1998.  A 
letter from his probation officer dated in June 1998 
indicated that the appellant was transferred to the Alvis 
House Cope Center, a halfway house, in March 1998, and was 
paroled from Alvis House in May 1998.  He reported that while 
at the Alvis house, the appellant secured employment with the 
World Gym.

VA treatment records were submitted.  A July 1998 entry 
reported that the appellant claimed that he felt he was under 
an enormous amount of pressure and was depressed.  He further 
related that he did not believe the VA was assisting him with 
his medication as he had been assisted during incarceration.  
He received Prozac and Trazadone.  An October 1998 entry 
reported that he indicated continued problems with post 
traumatic stress disorder symptoms of nightmares and 
flashbacks averaging 4 to 5 times per week.  He claimed that 
he slept an average of 4 hours per night.  He reported that 
the Prozac took the edge off of his depression and anxiety so 
that he was not explosive in his anger.  He did not voice any 
suicidal or homicidal ideations.  He indicated that he worked 
full time as a physical fitness trainer, and that he was on 
Placidyl with good results for sleep.  He denied ETOH or 
illicit drug use.  The examiner observed that he was dressed 
appropriately with good hygiene.  His speech was normal.  His 
mood was anxious and depressed.  His affect was restricted.  
His thought process was goal directed and coherent.  His 
thought content was positive for post traumatic stress 
disorder symptoms.  He was alert and oriented times three 
with fair judgment and insight.

A VA examination was conducted in November 1998.  The 
appellant stated that he felt suicidal "most of the time."  
He claimed not to know whether this was more a product of his 
anxiety or depression.  He indicated that he had daily 
thoughts of suicide and was "overwhelmed by life."  He 
reported that his suicidal thoughts were fueled by his desire 
not to hurt other people again.  He described a number of 
stress-related medical problems.  He reported that he slept 
"when he can", but claimed that he would frequently wake up 
at night sweating.  Overall, he indicated that he slept about 
four hours each night.  He provided a history of fights, 
which he attributed to his anger and propensity to perceive 
others' behavior as threatening.  He claimed that it was hard 
for him to be in relationships, and that he had very little 
patience when it came to people.  He indicated that he had 
taken some courses at the junior college since his release 
from prison, but had discontinued two psychology courses that 
were instructed by individuals who worked in the corrections 
field and whom he felt inappropriately stereotyped convicts.

Mental status examination revealed that the appellant was 
well groomed with good hygiene.  He was very cooperative and 
polite through the examination process.  His mood was 
dysphoric.  At times, he appeared to be on the verge of 
tears, but did not cry.  His affect was congruent and 
somewhat blunted.  He reported daily suicidal thoughts.  
However, he did have future orientation and stated that he 
wanted to have a life.  Regarding impulse control, the 
examiner noted that the appellant tended to avoid situations 
where he would be prone to want to fight.  His speech was 
normally produced.  At times, he spoke rather quickly.  His 
thought processes were linear and goal-directed.  Thought 
content was without psychotic features.  He reported that 
some his memories were extremely vivid, but recognized that 
these were memories.  He appeared to be of average 
intelligence.  He was able to recall two of three objects 
after a five minute delay.  He was able to recognize the 
third object when given a multiple choice of three.  He was 
able to name the current and immediate past presidents.  He 
had difficulty with mental subtraction.  He was able to 
repeat five digits forward and four digits backward.  
Abstract thought was intact.  Judgment and insight were good.  
Axis I diagnosis was of post traumatic stress disorder, 
chronic; and global assessment of functioning score was 50, 
with 50 being the highest during the past year.

VARO granted the appellant an increased rating for his 
service-connected post traumatic stress disorder from 10 to 
30 percent disabling in a January 1999 rating decision.

A VA examination was also conducted in March 2000.  The 
appellant reported that he was employed part time.  He 
claimed that he was "mentally dysfunctional", took things 
very personally, and did not like to be around people.  He 
indicated that he married for the second time in December 
1998, and that they were expecting their second child.  On 
mental status examination, he was cooperative, although 
somewhat guarded.  He appeared to be of at least average 
intelligence.  Grooming and hygiene were adequate.  Both 
recent and remote memory appeared to be intact.  Affect was 
somewhat flat.  His mood was described as anxious and 
depressed.  Neurovegetative signs were positive for sleep, 
hypervigilence, nightmares, and flashbacks.  There was no 
evidence of delusions, hallucinations, or other disturbed 
thought processing.  He denied current suicidal or homicidal 
ideation.  Axis I diagnosis was post traumatic stress 
disorder.  Global assessment of functioning score was 50.  

Additional VA treatment records were also submitted.  A June 
1999 entry indicated that the appellant was having marriage 
difficulties and had separated.  A February 2000 entry 
reported that the appellant worked for a housing 
organization, but said that he had had problems with his 
supervisor and had been asked not to come to work for a week.  
On examination, he was resentful that his medications were 
not helping him.  His motor activity was within normal 
limits.  His mood varied between normal and irritable, and 
was slightly inappropriate.  He affect was relatively narrow, 
stable and of mildly increased intensity.  His speech was 
normal in rate and rhythm, and goal directed with normal word 
use.  He had no ideas of guilt, hopelessness, helplessness, 
or worthlessness.  There was no suicidal or homicidal 
ideation, and no evidence of delusions, hallucinations, or 
first rank symptoms.  There was no evidence of deficits in 
orientation, concentration, or memory.  The examiner noted 
that the appellant had basically the same presentation in 
March 2000, and he was referred for individual psychotherapy.  
He was also referred for vocational rehabilitation, and a May 
2000 entry indicated that he was unemployed other than 
working at the World Gym to maintain his membership.

Post traumatic stress disorder is rated under Diagnostic Code 
9411, which, according to the rating criteria, is rated under 
the "General Rating Formula for Mental Disorders".  38 
C.F.R. § 4.130 (2000).  The regulation 
reads:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  In addition, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (2000).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2000).

Application of the regulations shows that medical evidence as 
to the severity of the appellant's service-connected post 
traumatic stress disorder is sufficient to support a finding 
of functional impairment which is greater than the currently 
assigned 30 percent disability rating.  A review of the 
evidence of record reflects a degree of occupational and 
social impairment which "more nearly approximates" the 
criteria for a 50 percent evaluation under Diagnostic Code 
9400.  38 C.F.R. § 4.7 (2000).  Specifically, with respect to 
the criteria for a 50 percent rating, the evidence indicates 
that the appellant currently manifests symptoms such as 
reduced reliability and productivity due to his psychiatric 
symptoms, which include flattened affect (described as 
intense, restricted, congruent and somewhat blunted on 
examination), some memory impairment (remembering only two 
out of three items after five minutes), disturbances of 
motivation and mood (dropping college courses due to 
perceived biases, inappropriateness, and fluctuation of mood 
on examination), and difficulty maintaining effective work 
and social relationships (only part time employment, marital 
separation, and difficulty relating to others). The evidence 
in the record on appeal indicates that the appellant does 
receive some benefit with medication, but the degree of 
social and occupational impairment due to post traumatic 
stress disorder was serious on his examinations in November 
1998 and March 2000, at which times he had a global 
assessment of functioning score of 50.  

As the findings are consistent with a level of disability 
consistent with more than the criteria for a 30 percent 
rating, but not fully matching the criteria for a 50 percent 
rating, a 50 percent rating is for application under the 
provisions of 38 C.F.R. § 4.7, but a 70 percent rating is not 
warranted.  The medical evidence establishes that the 
manifestations of disability are not consistent with the 
criteria for a 70 percent rating, as the veteran does not 
have obsessional rituals, near continuous panic, spatial 
disorientation, or neglect of personal appearance or hygiene.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).



ORDER

An increased rating for service-connected post traumatic 
stress disorder to 50 percent is granted, subject to 
regulations governing monetary awards.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


